Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on June 26, 2020, which claims 2-21 have been presented for examination.  Claim 1 has been canceled.  Claims 2-21 are pending, of which claim 2, claim 11 and claim 19 are in independent form.
Priority
3.	This application is a CON of 16/193,757 (PAT 10628616) which filed on 11/16/2018.  The application 16/193,757 has PRO 62/614,870 which filed on 01/08/2018. The application 16/193,757 has PRO 62/614,857 which filed on 01/08/2018.
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,628,616. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,628,616 teaches includes all the features of claim 2 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
6.	Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,628,616. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,628,616 teaches includes all the features of claim 2 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
7.	Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,628,616. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of .  This is a non-statutory double patenting rejection.  
Instant Application 16/853,556
Patent No. 10,628,616
2. (New) A method implemented using a system configured to execute an interpreter framework to interpret space profile data for a file, the method comprising: 
receiving a drawing file comprising a plurality of entity records; 
obtaining a respective set of data values for each entity record based on a parsing function applied to each of the plurality of entity records; 
interpreting dimensionality and usage information of an asset at a real-world location based on data values stored 
generating a space profile of the asset based on the dimensionality and usage information of the asset; and 
associating the space profile of the asset with a data structure accessible at an asset manager of the system.




receiving, at a location interpreter module of a first system, a drawing file comprising a plurality of file layers;

processing contents of the drawing file after storing the drawing file; for each file layer of the plurality of file layers:
identifying multiple entity records included at the file layer in response to processing the contents of the drawing file, each entity record comprising discrete data values used to render physical location attributes for real-world entities of a digital geographic structure;

extracting, by the location interpreter module, data values of location information included in one or more of the multiple entity records for the file layer, each extracted data value corresponding to a respective physical space profile feature for a real-world entity of the digital geographic structure, and wherein at least one file layer corresponds to a virtual floorplan that 

transmitting, from the first system and to a second, different system, the extracted data values, wherein the second system is configured to manage data structures of a location hierarchy that are mapped to the real-world entities of the digital geographic structure; and

modifying, by a mapping module of the second system, information stored in a first data structure of the location hierarchy based on the extracted data values for the physical space profile feature of the real-world entity.


See claim 2
Claim 4
See claim 3

See claim 4
Claim 6
See claim 5
Claim 7
See claim 6
Claim 8
See claim 7
Claim 9
See claim 1
Claim 10
See claim 1
11. (New) A system configured to execute an interpreter framework to interpret space profile data for a file, the system comprising: one or more processing devices; one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising: receiving a drawing file comprising a plurality of entity records; obtaining a respective set of data values for each entity record based on a parsing function applied to each of the plurality of entity records; interpreting dimensionality and usage information of an asset at a real-world location based on 
associating the space profile of the asset with a data structure accessible at an asset manager of the system.

comprising: one or more processing devices;
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising:
receiving, at a location interpreter module of a first system, a drawing file comprising a plurality of file layers;
storing the drawing file in a memory of the first system;
processing contents of the drawing file after storing the drawing file; 
for each file layer of the plurality of file layers:

extracting, by the location interpreter module, data values of location information included in one or more of the multiple entity records for the file layer, each extracted data value corresponding to a respective physical space profile feature for a real-world entity of the digital geographic structure, and wherein at least one file layer corresponds to a virtual floorplan that represents a physical space of a real-world geographic structure that corresponds to the digital geographic structure;
transmitting, from the first system and to a second, different system, the 
modifying, by a mapping module of the second system, information stored in a first data structure of the location hierarchy based on the extracted data values for the physical space profile feature of the real-world entity.


See claim 9
Claim 13
See claim 10
Claim 14
See claim 11
Claim 15
See claim 12
Claim 16
See claim 13
Claim 17
See claim 14
Claim 18
See claim 8
19. (New) One or more non-transitory machine-readable storage devices storing instructions that are used to interpret space profile data for a file, the 
interpreting dimensionality and usage information of an asset at a real-world location based on data values stored in an entity record used to digitally render the asset; generating a space profile of the asset based on the dimensionality and usage information of the asset; and associating the space profile of the asset with a data structure accessible at an asset manager of a system.

receiving, at a location interpreter module of a first system, a drawing file comprising a plurality of file layers;
storing the drawing file in a memory of the first system;
processing contents of the drawing file after storing the drawing file;
for each file layer of the plurality of file layers:
identifying multiple entity records included at the file layer in response to processing the contents of the drawing file, each entity record comprising discrete data values used to render physical location attributes for real-world entities of a digital geographic structure;
extracting, by the location interpreter module, data values of location information included in one or more of the multiple entity records for the file layer, each extracted data value 
transmitting, from the first system and to a second, different system, the extracted data values, wherein the second system is configured to manage data structures of a location hierarchy that are mapped to the real-world entities of the digital geographic structure; and
modifying, by a mapping module of the second system, information stored in a first data structure of the location hierarchy based on the extracted data values for the physical space profile feature of the real-world entity.


See claim 16
Claim 21
See claim 17




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Loberg (US 20100268513– hereinafter Loberg) and further in view of Albrecht (US 20190057110– hereinafter Albrecht).
Claim 2 is rejected, Loberg teaches a method implemented using a system configured to execute an interpreter framework to interpret space profile data for a file, the method comprising (Loberg, abstract): 
receiving a drawing file comprising a plurality of entity records(Loberg, US 20100268513, paragraph [0016-0018], the method can involve receiving one or more files that identify features of the design elements that the user selected in the CAD user interface.  Fig. 2 and paragraph [0056], In one implementation, the CAD Furthermore, FIG. 2 shows that the CAD program stores the user's selections for the table and for the table features in separate records (i.e., 131, and 203). Thus, in order to accurately render the selected table design element 126 as drawn by the user, the intermediate interface 107 will ultimately need to receive all of the information drawn by the user, which, in this case means receipt of multiple files including both any CAD-based design entities (CAD blocks or lines) and corresponding features. Fig. 2 and paragraph [0057], FIG. 2 shows that the user has selected 3D option 116. In the illustrated implementation, this user selection causes intermediate interface 107 to begin upload and rendering process. Along these lines, FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such.); 
obtaining a respective set of data values for each entity record based on a parsing function applied to each of the plurality of entity records(Loberg, paragraph selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options 205a-c, etc. In either case, the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records.  Fig.2 and paragraph [0056-0058], In one implementation, the CAD program (which provides CAD interface 105) maintains these records in separate files and/or in separate databases. Nevertheless, one will appreciate that this is not required, and the CAD program can maintain such information in a single database with single records not only for design choices but for design element features. In any event, FIG. 2 illustrates an implementation in which the CAD program uses the record-based database 113, and/or a separate database features database 200. Furthermore, FIG. 2 shows that the CAD program stores the user's selections for the table and for the table features in separate records (i.e., 131, and 203). Thus, in order to accurately render the selected table design element 126 as drawn by the user, the intermediate interface 107 will ultimately need to receive all of the information drawn by the user, which, in this case means receipt of multiple files including both any CAD-based design entities (CAD blocks or lines) and corresponding features.); 
interpreting dimensionality and usage information of an asset at a real-world location based on data values stored in an entity record used to digitally render the asset(Loberg, paragraph [0066], In any event, FIG. 2 shows that, in this example, the requested features (e.g., via message 240) do correlate with what is available in the object features database. As a result, FIG. 2 shows rendering/determining module 210 is able to render the requested walls and tables in 3D user interface 109 precisely as the user requested them in the CAD interface 105. Specifically, 3D user interface 109 shows a three-dimensional version of the table 126 with the exact size (i.e., 4.times.8 feet), color (i.e., black) and finishes (i.e., wood grain) selected by the user in the CAD user interface 105. Furthermore, user-interface 109 is able to display these design elements virtually at the same instant that the user selected 3D option 116 in CAD interface 105. As such, implementations of the present invention provide a much richer, and more realistic view of design elements created in CAD interfaces, particularly for simply viewing what the user has created, and compared with conventional rendering software.  Paragraph [0072-0076], For example, FIG. 4 illustrates an implementation in which the user moves the object-oriented design element 126b in the three-dimensional interface 109 so that the table 126b directly abuts the two walls 120 and 121. In this case, the user has also selected a particular table that optimally uses connector brackets instead of table legs when placed in a certain way. As such, when the user positions table 126 against walls 120 and 121, 
generating a space profile of the asset based on the dimensionality and usage information of the asset(Loberg, fig. 4 and paragraph [0072-0074], Along these lines, FIG. 4 shows that rendering/determining module 210 of intermediate interface 107 then generates one or more corresponding intelligent objects 410a' and 410b' in object-oriented database 117. In at least one implementation, this generation of intelligent objects involves "adding intelligence" to (or otherwise converting) the existing "unintelligent" objects 410a, 410b, etc. In one implementation, for example, intermediate interface 107 adds intelligence at least in part by creating one or more links between related existing objects so that changes in one object can be automatically resolved and/or reflected in another linked object.  Paragraph [0075], Referring again to FIG. 4, now that the user has created one or more intelligent objects (e.g., 410a', 410b' or generally as 410') for this particular table (and/or other design elements) (and/or objects for the group of design elements), the user can now manipulate the design elements in the user interface 109. For example, the user can move the table into a variety of different locations in the design space, or otherwise manipulate the table and any other design elements in the 3D user interface 109 in a coordinated, real-world way. This means that the given intelligent object 410' will continually reflect the user's design choices as it automatically resolves itself with each user input, but constrain those choices based on what is physically possible (i.e., not putting a table on top of a wall), or what is available in inventory (i.e., limiting color and finish selections to certain types of tables in stock, etc.) Furthermore, 
associating the space profile of the asset with a data structure accessible at an asset manager of the system(Loberg, paragraph 0072-0077], In at least one implementation, intelligent object 410a' further correlates the new positioning information with data from a reference library, which stores rules and options for each type of design element. Accordingly, due to the various relationships the intelligent object 410a' has with other objects for the design elements in user-interface 109, and based on the information in reference library 420, intelligent object 410a' automatically updates the table to remove three table legs and add brackets. In particular, FIG. 4 shows that user interface 109 provides a 3D view of table 126b with only one table leg and various brackets against walls 120 and 121.  Paragraph [0078-0080], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can continually change or update, which changes can be instantly reflect in the drawings in 3D user interface 109.).  
The Office would like to use prior art Albrecht to back up Loberg to further teach limitation
data structure(Albrecht, US 20190057110, paragraph [0040-0042], According to one or more embodiments of the invention, each line of the ASCII-based PVD text file represents vector data as python objects. Thus, the ASCII-based PVD text file follows the following data structure: 
R=["i":id,"g":P,"a":A,"q":Q] [Eq. 1] 
Paragraph [0043-0049], The parameter "R" references a Python dictionary parameter. Single characters are used to reduce storage. The parameter "i" represents a vector data identifier. The parameter "g" represents geo -spatial vector data. The parameter "a" represents optional vector data attributes. The parameter "q" represents an optional tree data structure parameter such as, for example, a quadtree structure data parameter. The parameter "id" is a unique object identifier which identifies duplicates of merging multiple files.  Paragraph [0050-0052], Establishing a link between the raster data and the vector data provides a geo -spatial partitioning/indexing of the vector data. In this manner, the amount of data to be analyzed is reduced while also providing a geo -spatial area of interest within a given time interval. In essence, the file name convention defines a space-time volume which can be expressed as: 
d.sub.n.sup.2.DELTA.t' [Eq. 4]
Paragraph [0057], data structure.  Paragraph [0058-0061], One or more RDDs 115 can be loaded from various sources. One option is to incorporate an ASCII text file that is distributed among the cluster nodes using the distributed file system 110 (e.g., A line of the text can include e.g. a JSON representation of the data structure defined in Eq. 1, which defines a boundary shape such as, for example, a polygon with corresponding attributes.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Albrecht into Loberg's to receive first formatted data at a processing sub-system including an electronic hardware controller. The coordinate values corresponding to a second data format is assigned to the first formatted data using an electronic file formatting sub-system. The dual-format data file that correlates the first formatted data with the coordinate values corresponding to a second data format is generated. The dual-format data file is stored in a data storage unit. First formatted data is vector data and the second data format is a raster data format as suggested by Albrecht (See abstract and summary).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Loberg and Albrecht teach the method of claim 2, wherein associating the space profile of the asset with the data structure comprises(Loberg, paragraph [0072-0080].  Albrecht, paragraph [0040-0049] and [0050-0061], data structure.): 
creating the data structure at the asset manager(Loberg, paragraph [0072], Along these lines, FIG. 4 shows that rendering/determining module 210 of intermediate interface 107 then generates one or more corresponding intelligent objects 410a' and In one implementation, for example, intermediate interface 107 adds intelligence at least in part by creating one or more links between related existing objects so that changes in one object can be automatically resolved and/or reflected in another linked object.  Paragraph [0073], In addition, intermediate interface 107 can also add one or more links between these linked objects and one or more reference libraries 420 and/or to the object features database 230. In this case, the links can ensure that changes in the reference library 420 and/or object features database 230 are automatically resolved or replicated in the intelligent objects 410a', 410b', and vice-versa. In still further implementations, intermediate interface 107 can add additional computer-executable routines that cause each intelligent object 410' to not only identify changes in other objects or libraries, but also to react to such changes in an automatic, continual way.  Paragraph [0074-0080], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can Albrecht, paragraph [0040-0049] and [0050-0061], data structure.); and 
associating the space profile of the asset with the data structure at the asset manager in response to creating the data structure(Loberg, paragraph 0072-0077], In at least one implementation, intelligent object 410a' further correlates the new positioning information with data from a reference library, which stores rules and options for each type of design element. Accordingly, due to the various relationships the intelligent object 410a' has with other objects for the design elements in user-interface 109, and based on the information in reference library 420, intelligent object 410a' automatically updates the table to remove three table legs and add brackets. In particular, FIG. 4 shows that user interface 109 provides a 3D view of table 126b with only one table leg and various brackets against walls 120 and 121.  Paragraph [0078-0080], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can continually change or update, which changes Albrecht, paragraph [0040-0049] and [0050-0061], data structure.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Loberg and Albrecht teach the method of claim 3, further comprising: 
determining that no existing data structure at the asset manager corresponds to the asset for which the space profile was generated(Loberg, paragraph [0072-0080], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can continually change or update, which changes can be instantly reflect in the drawings in 3D user interface 109.  Albrecht, paragraph [0040-0049] and [0050-0061], data structure.); 
creating a new data structure at the asset manager in response to determining that no existing data structure at the asset manager corresponds to the asset(Loberg, paragraph [0072-0080], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can continually change or update, which changes can be instantly reflect in the drawings in 3D user interface 109.  Albrecht, paragraph [0040-0049] and [0050-0061], data structure.); and 
Filed: April 20, 2020 Page: 3 of8 storing the space profile of the asset at the asset manager using the new data structure(Loberg, paragraph [0072-0080], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can continually change or update, which changes can be instantly reflect in the drawings in 3D user interface 109.  Albrecht, paragraph [0040-0049] and [0050-0061], data structure.). 
Claim 5 is rejected for the reasons set forth hereinabove for claim 2, Loberg and Albrecht teach the method of claim 2, wherein interpreting the dimensionality and usage information of the asset comprises(Loberg, paragraph [0049-0050] and paragraph [0075-0076].): 
processing, based on a coded script, data values stored in the entity record that correspond to geometric features and dimensional coordinates of the asset relative to the real- world location(Loberg, paragraph [0075-0076], Referring again to FIG. 4, now that the user has created one or more intelligent objects (e.g., 410a', 410b' or generally as 410') for this particular table (and/or other design elements) (and/or objects for the group of design elements), the user can now manipulate the design elements in the user interface 109. For example, the user can move the table into a variety of different locations in the design space, or otherwise manipulate the table and any other design elements in the 3D user interface 109 in a coordinated, real-world way. This means that the given intelligent object 410' will continually reflect the user's design choices as it automatically resolves itself with each user input, but constrain those choices based on what is physically possible (i.e., not putting a table on top of a wall), or what is available in inventory (i.e., limiting color and finish selections to certain types of tables in stock, etc.) Furthermore, the intelligent object 410' can continually maintain and update one or more parts lists for the user's design as appropriate for the 3D layout in interface 109.  Paragraph [0076-0077], For example, FIG. 4 illustrates an implementation in which the user moves the object-oriented design element 126b in the three-dimensional interface 109 so that the table 126b directly abuts the two walls 120 and 121. In this case, the user has also when the user positions table 126 against walls 120 and 121, the intelligent object 410a' correlates the new positioning information with other object information (e.g., 410b' for a wall).  Paragraph [0049], In general, the three-dimensional format of interface 109 is generated at least partly from the more detailed information contained in the object entities (e.g., 133, 137) of database 117. For example, the object entities of database 117 can contain information not only of size or position, but also of texture, color, width or gauge, number or types of mounting components, as well as three-dimensional representations of the types of materials used in the wall (e.g., glass, wood, dry wall, etc.), the lighting at a particular angle, etc. The object entities can also include information about pricing for various components, or other forms of information deemed applicable for each design entity.); 
in response to processing the data values, translating, based on the coded script, the data values to a geoJSON format that is used by the asset manager(Loberg, paragraph [0049], In general, the three-dimensional format of interface 109 is generated at least partly from the more detailed information contained in the object entities (e.g., 133, 137) of database 117. For example, the object entities of database 117 can contain information not only of size or position, but also of texture, color, width or gauge, number or types of mounting components, as well as three-dimensional representations of the types of materials used in the wall (e.g., glass, wood, dry wall, etc.), the lighting at a particular angle, etc. The object entities can also include information about pricing for various components, or other forms of information deemed  Albrecht, paragraph [0040-0049] and [0050-0061], data structure and GeoJSON); and 
aggregating the data values translated to the geoJSON format(Loberg, paragraph [0049-0050], As such, the user can then navigate around or through any of these design entities, in various angles and degrees of proximity, and even select pricing or other details instantly with respect to a particular design entity. The user can also make any selections or changes to the three-dimensional views (or two-dimensional views, as appropriate) of each design entity, and have those reflected seamless in all entries for each corresponding record or object, regardless of database (113 and/or 117).  Albrecht, paragraph [0040-0049] and [0050-0061], data structure and GeoJSON.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 2, Loberg and Albrecht teach the method of claim 2, wherein: 
the asset manager includes a hierarchy of data structures(Loberg, paragraph [0072], Along these lines, FIG. 4 shows that rendering/determining module 210 of intermediate interface 107 then generates one or more corresponding intelligent objects 410a' and 410b' in object-oriented database 117. In at least one implementation, this generation of intelligent objects involves "adding intelligence" to (or otherwise converting) the existing "unintelligent" objects 410a, 410b, etc. In one implementation, for example, intermediate interface 107 adds intelligence at least in part by creating one or more links between related existing objects so that changes in one object can be automatically resolved and/or reflected in another linked object.  Paragraph [0073], In addition, intermediate interface 107 can also add one or more links between these linked objects and one or more reference libraries 420 and/or to the object features database 230. In this case, the links can ensure that changes in the reference library 420 and/or object features database 230 are automatically resolved or replicated in the intelligent objects 410a', 410b', and vice-versa. In still further implementations, intermediate interface 107 can add additional computer-executable routines that cause each intelligent object 410' to not only identify changes in other objects or libraries, but also to react to such changes in an automatic, continual way.  Paragraph [0079-0080], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can continually change or update, which changes can be instantly reflect in the drawings in 3D user interface 109.  Albrecht, paragraph [0040-0049] and [0050-0061], data structure.); 
the hierarchy is specific to the real-world location(Loberg, paragraph [0075-0080], Referring again to FIG. 4, now that the user has created one or more intelligent objects (e.g., 410a', 410b' or generally as 410') for this particular table (and/or other design elements) (and/or objects for the group of design elements), the user can now the user can move the table into a variety of different locations in the design space, or otherwise manipulate the table and any other design elements in the 3D user interface 109 in a coordinated, real-world way. This means that the given intelligent object 410' will continually reflect the user's design choices as it automatically resolves itself with each user input, but constrain those choices based on what is physically possible (i.e., not putting a table on top of a wall), or what is available in inventory (i.e., limiting color and finish selections to certain types of tables in stock, etc.) Furthermore, the intelligent object 410' can continually maintain and update one or more parts lists for the user's design as appropriate for the 3D layout in interface 109.); and 
each of the data structures in the hierarchy corresponds to one or more physical assets that are assigned to a particular floorplan of the real-world location(Loberg, paragraph [0075-0079], For example, at the moment the user positions table 126 against walls 120 and 121, the automatic determinations by intelligent object 410a' can also be instantly reflected in an updated parts list. Along these lines, FIG. 4 illustrates an updated parts list 430, which indicates, based on intelligent object 410a' (for table 126), that the table has 1 leg and 3 support brackets. Thus, one will appreciate that at virtually any point in time while the user is viewing or modifying the design elements in 3D user interface 109, and the user is satisfied with the drawing in user interface 109, the user can generate an accurate parts list. For example, the user can ask intermediate interface 107 to open a user interface with a modifiable parts list, which the user can continually change or update, which changes can be instantly reflect Albrecht, paragraph [0040-0049] and [0050-0061], data structure.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Loberg and Albrecht teach the method of claim 6, wherein: 
a subset of entity records of the plurality of entity records comprises information representing one or more space profile features of the asset(Loberg, paragraph [0075-0076], For example, FIG. 4 illustrates an implementation in which the user moves the object-oriented design element 126b in the three-dimensional interface 109 so that the table 126b directly abuts the two walls 120 and 121. In this case, the user has also selected a particular table that optimally uses connector brackets instead of table legs when placed in a certain way. As such, when the user positions table 126 against walls 120 and 121, the intelligent object 410a' correlates the new positioning information with other object information (e.g., 410b' for a wall).); and 
the information representing the one or more space profile features comprises distinct types of data values for depicting lines and boundaries that define a space, a dimension, and a physical feature of the real-world location(Loberg, paragraph [0077-0080], In at least one implementation, intelligent object 410a' further correlates the new positioning information with data from a reference library, which stores rules and options for each type of design element. Accordingly, due to the various relationships the intelligent object 410a' has with other objects for the design elements in user-interface 109, and based on the information in reference library 420, intelligent object 410a' automatically updates the table to remove three table legs and add brackets. In particular, FIG. 4 shows that user interface 109 provides a 3D view of table 126b with only one table leg and various brackets against walls 120 and 121.  Albrecht, paragraph [0040-0049] and [0050-0061], data structure.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 2, Loberg and Albrecht teach the method of claim 2, wherein interpreting the dimensionality and usage information of the asset comprises(Loberg, paragraph [0063-0064] and paragraph [0076-0086].): 
generating a query string that is operable to read discrete data values of the entity record corresponding to the asset(Loberg, paragraph [0063-0064], Thus, rather than render each particular CAD design entity (CAD block and/or CAD line) as the interface 107 receives it from the corresponding CAD program, rendering/determining module 210 can merely combine pre-rendered instructions as a set of new rendering instructions for display. For example, upon receipt of communications 235, 240 from the CAD program, rendering/determination module 210 queries object features database 230 (e.g., via one or more messages 213) to determine the existence of the user's requested CAD design elements, as well as the user-selected features for the CAD design elements. In some cases, this can involve coordinating CAD-entity information with standard stock-keeping unit (SKU) information maintained by either or both of the CAD program and the object-oriented program corresponding to intermediate interface 107. Either way, FIG. 2 shows that rendering/determining module 210 queries database 230 to identify if there are prior 3D renderings of a table, table shading, black color, and wood grain finishes, etc., as necessary to draw the design.  Paragraph [0086], Furthermore, FIG. 5 shows that the method can comprise an act 530 of instantly displaying 3D rendering of the CAD design elements with pre-rendered FIG. 2 shows that intermediate interface 107, such as via rendering/determining module 210 processes messages 235 and 240 in conjunction with the previously rendered information stored in object features database 230. Rendering/determining module 210 then uses the previously rendered information to instantly render the received CAD design elements and corresponding features (e.g., via messages 235, 240) in 3D user-interface 109, just as the user drew them in CAD user interface 105.  Albrecht, paragraph [0067-0073], query and query result.); 
based on the query string, applying the parsing function to the entity record to extract the data values stored in the entity record(Loberg, paragraph [0086], Furthermore, FIG. 5 shows that the method can comprise an act 530 of instantly displaying 3D rendering of the CAD design elements with pre-rendered information. Act 530 can includes automatically displaying the CAD design elements as three-dimensional design elements in the three-dimensional user interface using previously-generated rendering instructions. For example, FIG. 2 shows that intermediate interface 107, such as via rendering/determining module 210 processes messages 235 and 240 in conjunction with the previously rendered information stored in object features database 230. Rendering/determining module 210 then uses the previously rendered information to instantly render the received CAD design elements and corresponding features (e.g., via messages 235, 240) in 3D user-interface 109, just as the user drew them in CAD user interface 105.  Albrecht, paragraph [0067-0073], query and query result.); and 
interpreting the dimensionality and usage information of the asset based on the data values extracted from the entity record(Loberg, paragraph [0076], For example, FIG. 4 illustrates an implementation in which the user moves the object-oriented design element 126b in the three-dimensional interface 109 so that the table 126b directly abuts the two walls 120 and 121. In this case, the user has also selected a particular table that optimally uses connector brackets instead of table legs when placed in a certain way. As such, when the user positions table 126 against walls 120 and 121, the intelligent object 410a' correlates the new positioning information with other object information (e.g., 410b' for a wall).  Paragraph [0077], In at least one implementation, intelligent object 410a' further correlates the new positioning information with data from a reference library, which stores rules and options for each type of design element. Accordingly, due to the various relationships the intelligent object 410a' has with other objects for the design elements in user-interface 109, and based on the information in reference library 420, intelligent object 410a' automatically updates the table to remove three table legs and add brackets. In particular, FIG. 4 shows that user interface 109 provides a 3D view of table 126b with only one table leg and various brackets against walls 120 and 121.  Albrecht, paragraph [0067-0073], query and query result.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Loberg and Albrecht teach the method of claim 8, wherein interpreting the dimensionality and usage Loberg, paragraph [0063-0064] and paragraph [0076-0086].): 
interpreting data values of the entity record that are descriptive of an attribute of the asset relative to the real-world location, wherein the attribute corresponds to a function of the asset at the real-world location(Loberg, paragraph [0075-0076], Referring again to FIG. 4, now that the user has created one or more intelligent objects (e.g., 410a', 410b' or generally as 410') for this particular table (and/or other design elements) (and/or objects for the group of design elements), the user can now manipulate the design elements in the user interface 109. For example, the user can move the table into a variety of different locations in the design space, or otherwise manipulate the table and any other design elements in the 3D user interface 109 in a coordinated, real-world way. This means that the given intelligent object 410' will continually reflect the user's design choices as it automatically resolves itself with each user input, but constrain those choices based on what is physically possible (i.e., not putting a table on top of a wall), or what is available in inventory (i.e., limiting color and finish selections to certain types of tables in stock, etc.) Furthermore, the intelligent object 410' can continually maintain and update one or more parts lists for the user's design as appropriate for the 3D layout in interface 109.  Paragraph [0076-0077], For example, FIG. 4 illustrates an implementation in which the user moves the object-oriented design element 126b in the three-dimensional interface 109 so that the table 126b directly abuts the two walls 120 and 121. In this case, the user has also selected a particular table that optimally uses connector brackets instead of table legs when placed in a certain way. As such, when the user positions table 126 against walls 120 and 121, the intelligent object 410a' correlates the new positioning information with other object information (e.g., 410b' for a wall).  Paragraph [0049], In general, the three-dimensional format of interface 109 is generated at least partly from the more detailed information contained in the object entities (e.g., 133, 137) of database 117. For example, the object entities of database 117 can contain information not only of size or position, but also of texture, color, width or gauge, number or types of mounting components, as well as three-dimensional representations of the types of materials used in the wall (e.g., glass, wood, dry wall, etc.), the lighting at a particular angle, etc. The object entities can also include information about pricing for various components, or other forms of information deemed applicable for each design entity.  Albrecht, paragraph [0067-0073], query and query result).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 2, Loberg and Albrecht teach the method of claim 2, wherein receiving the drawing file comprises (Loberg, US 20100268513, paragraph [0016-0018] and paragraph [0057]): 
based on a streaming operation, streaming, to an interpreter module of the system, data for different sections of the drawing file, wherein the data for the different sections is streamed to one or more compute blocks of the interpreter module(Loberg, paragraph [0055], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records.  Loberg, Fig. 2 and paragraph [0056-0057], FIG. 2 shows that the user has selected 3D option 116. In the illustrated implementation, this user selection causes intermediate interface 107 to begin upload and rendering process. Along these lines, FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such.  Albrecht, paragraph [0067-0071], The process flow diagram illustrated in FIGS. 6A and 6B illustrate the capability of the database system 100 to obtain "rasterized vector data" from geo-referenced vector data. At operation 600, the database system 100 receives a query for rasterized data results based on from an initial vector data set. The rasterized data obtained from rasterizing the vector data is referred to herein as "rasterized vector data." In response to receiving the rasterized data query, the database system 100 obtains geo-referenced vector data from a vector data source such as, for example, OpenStreetMap. The vector data source includes, for example, points 620, lines 622, and/or boundary shapes 624 (e.g., polygons). A vector point 620 can represent a house, for example, a vector line can 622 represent a river, for example, and a polygon 624 can represent a residential neighborhood, for example. The vector data 620, 622 and 624 can be given in various geo-spatial projections including, but not limited to, UTM, BNG, and USNG. The vector data 620, 622 and 624 can also include timestamp information such as, for example, the date at which the neighborhood boundary was defined or the date a street was constructed.); and
 in response to streaming the data for the different sections of the drawing file, importing respective data sections corresponding to each of a plurality of layers of the drawing to the one or more compute blocks(Loberg, paragraph [0058-0059], the CAD design elements represent components of specific dimensions with specific attributes, and both dimensions and applicable attributes must be recognized and correctly applied by the present invention, in order to represent the components properly in the rendering. Thus, FIG. 2 shows that the intermediate interface 107 further receives one or more additional messages 240 comprising information regarding the selected features 203 that the user made in CAD interface 105 (via toolbar 205). Paragraph [0062], FIG. 2 illustrates that intermediate interface 107 can further comprise reference to one or more object features database 230. In at least one implementation, object features database 230 comprises pre-rendered design instructions, which instructions the database 230 obtained in a separate step by rendering various design elements, shadows, and finishes for 3D representation.  Paragraph [0063], upon receipt of communications 235, 240 from the CAD program, rendering/determination module 210 queries object features database 230 (e.g., via one or more messages 213) to determine the existence of the user's requested CAD design elements, as well as the user-selected features for the CAD design elements. In some cases, this can involve coordinating CAD-entity information with standard stock-keeping unit (SKU) information maintained by either or both of the CAD program and the object-oriented program corresponding to intermediate interface 107. Either way, FIG. 2 shows that rendering/determining module 210 queries database 230 to identify if there are prior 3D renderings of a table, table shading, black color, and wood grain finishes, etc., as necessary to draw the design.  .  Albrecht, paragraph [0067-0071], The process flow diagram illustrated in FIGS. 6A and 6B illustrate the capability of the database system 100 to obtain "rasterized vector data" from geo-referenced vector data. At operation 600, the database system 100 receives a query for rasterized data results based on from an initial vector data set. The rasterized data obtained from rasterizing the vector data is referred to herein as "rasterized vector data." In response to receiving the rasterized data query, the database system 100 obtains geo-referenced vector data from a vector data source such as, for example, OpenStreetMap. The vector data source includes, for example, points 620, lines 622, and/or boundary shapes 624 (e.g., polygons). A vector point 620 can represent a house, for example, a vector line can 622 represent a river, for example, and a polygon 624 can represent a residential neighborhood, for example. The vector data 620, 622 and 624 can be given in various geo-spatial projections including, but not limited to, UTM, BNG, and USNG. The vector data 620, 622 and 624 can also include timestamp information such as, for example, the date at which the neighborhood boundary was defined or the date a street was constructed.).
As per claim 11, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the system claim to method claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the system claim to method claim 9. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the machine-readable storage device claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the machine-readable storage device claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 21, this is the machine-readable storage device claim to method claim 4. Therefore, it is rejected for the same reasons as above.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.